Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Alpine Income Trust, does hereby certify, to such officers knowledge, that the report on Form N-CSR of the Alpine Income Trust for the year ended October 31, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Alpine Income Trust for the stated period. /s/ Samuel A. Lieber /s/ Sheldon Flamm Samuel A. Lieber Sheldon Flamm President, Alpine Income Trust Treasurer, Alpine Income Trust Dated: 1/7/08 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Alpine Income Trust for purposes of Section 18 of the Securities Exchange
